Citation Nr: 1433594	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966, from January 1968 to June 1969, and from May 1976 to October 1976.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied the Veteran's claim for service connection for type II diabetes mellitus.  

In June 2012, the Board remanded the claim on appeal for further development, to include additional development of the evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that with the exception of VA treatment records from December 2008 to April 2014, the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For the reasons expressed below, the claim on appeal is, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action in this appeal is warranted.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the June 2012 remand, the Board sought to verify the Veteran's exposure to herbicides.  In particular, the Board instructed the AOJ to request detailed unit information for the 8th Field Maintenance Squadron (FMS), the Veteran's last duty assignment, from August 1965 to August 1966 at Ubon Airfield in Thailand, where the Veteran was stationed, in order to determine the location of his unit within the airfield, to include near perimeters where herbicide exposure would be presumed.  The AOJ was instructed to take any necessary steps to determine whether the Veteran's military occupational specialty (MOS) of jet engine mechanic required regular contact with the base perimeter.  

In an August 2012 response to an AOJ request, the Joint Services Records Research Center (JSRRC) indicated that historical information from August through September 1965 and from August to September 1966 was reviewed.  The JSRRC noted that, based on this information, it was unable to document or verify that the Veteran or his unit was exposed to Agent Orange while stationed at Ubon Airfield or that the Veteran's duties required him to be on or near the perimeter of the base.  The JSRRC concluded that the available historical data did not document Agent Orange spraying, testing, or storage at Ubon Airfield in Thailand during the period reviewed.  

The Board finds that there has not been sufficient compliance with the prior remand directives. The JSRRC did not fully research the time period at issue-the one-year period from August 1965 to August 1966.  Instead, only two-month windows from August to September 1965, and from August to September 1966, were reviewed.  Notably, the remaining months that were not reviewed-from October 1965 to July 1966-could contain information needed to verify the Veteran's exposure to Agent Orange.  As such, another remand for further contact with the JSRRC is required.  See Stegall, supra.

The Board also notes that, in January 2012, the Veteran submitted a statement providing additional information about his military service.  He reported that he served in many locations where Agent Orange was sprayed, though records of all his moves while in service were not kept.  He reported entering Southeast Asia through the base at Cam Ranh Bay, where he stayed for four hours before continuing on to Ubon, Thailand.  He noted his unit was the 4th or 7th TFS.  While at the base in Ubon, the Veteran reported covering most of the base, including run-up areas near the base's perimeter, where he would troubleshoot aircrafts returning from missions in Vietnam.  Finally, he noted his squadron was a part of the 8th TAC-FTR wing.  When he left Southeast Asia in August 1966, the Veteran reported he was aboard a C-130 where men were picked up from many bases in Thailand and dropped off at the Tan Son Nhut Air Base in South Vietnam.  The Veteran reports spending six hours at this base before returning to the United States.  

In light of this new information provided by the Veteran, the JRSSC should expand its search to include the other units mentioned by the Veteran as well as the Tan Son Nhut Air Base in August 1966.  

While this matter is on remand, to ensure that all due process requirements are met and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  Contact the JSRRC (and any other relevant facility/ies) to request detailed unit information for the 8th FMS for the two-month periods from October to November 1965, from December 1965 to January 1966, from February to March 1966, from April to May 1966, and June to July 1966 at Ubon Airfield in Thailand to determine the location of the unit within the airfield.  Appropriate action should also be undertaken to determine whether the Veteran's MOS of jet engine mechanic required regular contact with the base perimeter during these time periods.  

Furthermore, for the entire 14-month period from August 1965 to September 1966-the two-month time periods referenced above, as well as the previously researched  periods from August to September 1965, and from August to September 1966-request that the JSRRC or other contacted entity   request/research detailed information for the 4th and 7th TFS as well as the 8th TAC-FTR wing to determine whether these units were came in contact with herbicides, to include Agent Orange, at the Cam Ranh Bay base.  The contacted entity should also indicate whether there is any information to verify the Veteran's presence and potential exposure to herbicides at the Tan Son Nhut Air Base in South Vietnam in August 1966.  

If any contacted entity references a more appropriate facility from which to obtain the above-noted information, contact such facility.  All requests and responses received should be associated with the claims file.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.  

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


